Citation Nr: 1501287	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  11-33 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been present to reopen a claim for depression and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disability, to include depression and anxiety.

3.  Entitlement to an initial compensable disability evaluation for Hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from December 2008 and November 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The issues of entitlement to an initial compensable disability evaluation for Hepatitis C and entitlement to service connection for an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A May 1998 RO decision denied entitlement to service connection for depression and anxiety; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the May 1998 RO decision is new and material and the Veteran's claim is reopened.


CONCLUSIONS OF LAW

1.  The May 1998 RO decision that denied entitlement to service connection for depression and anxiety is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2014). 

2.  New and material evidence has been received since the May 1998 RO decision, and the Veteran's claim for entitlement to service connection for depression and anxiety is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1998 rating decision, the Veteran's original claim for a nervous condition with depression and anxiety was denied; the Veteran did not appeal.  In October 2010, the Veteran submitted a request to reopen his previously denied claim for depression and anxiety.  In a December 2008 decision, the RO determined that the Veteran had not submitted new and material evidence and his claim was not reopened.  The Veteran has appealed.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's acquired psychiatric disabilities, to include anxiety disorder, depression, and polysubstance abuse, had onset in service or were caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's acquired psychiatric disability is related to his active military service.  

Since May 1998, the Veteran has submitted additional VA treatment records and private medical records.  While these records show that that the Veteran has a current acquired psychiatric disability, none of the Veteran's treatment providers has opined that any current condition is related to service.  However, VA treatment notes reflect that the Veteran has reported to his treatment providers that he was treated for a psychiatric condition in service and that he was referred to the Mental Health Clinic at Fort Gordon in October 1975.  See VA Psychiatry Note (September 25, 2012).  The Veteran previously reported a history of drug and alcohol abuse in service in 1998 as part of his prior claim, but his new statements are slightly different, as they involve an allegation that he was referred for a mental health evaluation because he was suffering from an acquired psychiatric disability.  Interpreting this evidence in a manner most favorable to the Veteran, the Board finds that new and material evidence has been presented and the Veteran's previously denied claim is reopened.  A claim for entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND section below.


ORDER

As new and material evidence has been received, the Veteran's previously denied claim for entitlement to service connection for depression and anxiety is reopened.  


REMAND

The Veteran is seeking entitlement to service connection for an acquired psychiatric disability, claimed as depression and anxiety.  The Veteran has claimed that he was referred for a mental health evaluation in service.  There is no record of such an evaluation in the Veteran's available service treatment records, but there is evidence that the Veteran's complete service treatment records are not associated with his claims file.  While the RO concluded that additional service treatment records were unavailable in June 2010 after contacting the National Personnel Records Center, the Board notes that some medical records, such as hospital records, are maintained separately by the treating facility.  Accordingly, on remand, the Veteran should be given an opportunity to provide additional information about where and when his alleged psychological evaluation and/or treatment took place, so that the RO can attempt to obtain those records by contacting the facility directly.  If these records cannot be found, a formal finding of unavailability should be placed of record.  In addition, a medical examination should be provided, to include a nexus opinion.  

The Veteran is also seeking entitlement to an initial compensable disability evaluation for Hepatitis C.

The Veteran was last afforded a VA examination of this disability in June 2011.  Where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Accordingly, on remand, the Veteran should be afforded a new VA examination of his Hepatitis C

Accordingly, the case is REMANDED for the following action:
 
1. Send the Veteran a letter asking him to provide as many details as possible about when and where his alleged in-service mental health treatment took place, including the date or dates of the treatment and the name and location of the facility.  If the Veteran responds, the RO should then attempt to locate these records.  These attempts should be documented and if the requested records are unavailable, a formal finding of such should be placed of record.

2. After item #1 has been accomplished, afford the Veteran an appropriate VA psychiatric examination to address the nature and etiology of any acquired psychiatric disorder found to be present. 

The examiner should review the Veteran's claims file, and offer an opinion as to whether it is at least as likely as not that any such disorder is related to or had its onset in service.  A thorough rationale and explanation for the conclusions reached should be set forth.

3. The RO should schedule the Veteran for a VA examination of his Hepatitis C.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other apropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


